DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 7/14/2019.
B.	Claims 1-7 remains pending. 

Double Patenting
1.	Claims 1-7 of this application is patentably indistinct from claim 8-20 of Application No.16/416,837. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
2a.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



2c.	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
2d.	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4a.	Claims 1, 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to abstract idea (human thought) without significantly more. The claim(s) recite(s) are directed to the series of steps (receive, apply, train, validate, rank-- instructing how sort to a final decision), which is a fundamental sorting information practice and thus an abstract idea. The enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). For example, “the Arrhenius equation, which is a law of nature and a mathematical concept which describes the relationship between temperature and reaction rate” or “the series 

4b.	This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; such that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only receive   validate, rank (organize), train (sort), store and retrieve information in/from memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomson, David et al. (US Pub. 2020/0175961), herein referred to as “Thomson”.

 
As for claim 1, Thomson teaches. A method of optimizing training of a cognitive system comprising: receiving a training data set of a type adapted for training the cognitive system (par. 301 the ASR system models in the CA profile 908 may be trained on-the-fly. Training on-the-fly may indicate that the ASR system models are trained on a data sample (e.g., audio and/or text) as it is captured); 

applying a plurality of different data augmentation methods to the training data set to generate a plurality of augmented training data sets (par. 352 collection of multiple collected text/voice transcriptions known as the corpus can be normalized and denormalized to create different sets to train the system); 

training respective instances of the cognitive system with the augmented training data sets  (par. 367-370 training neural network with fused output of different input training data sets of text/voice from historical communications); 

validating each trained instance to obtain a plurality of validation scores each associated with a respective one of the data augmentation methods (par.370-371 

ranking the data augmentation methods according to the validation scores (par. 417 ranking based upon node weighted score); 

selecting an optimum one of the data augmentation methods based on said ranking (par. 370 use of rank techniques with weighted score of tokens derived by the system; par. 420-421 selection of node in best path determined through ranked score),; 

and training a final instance of the cognitive system using the optimum data augmentation method (par. 95, creating a trained final transcription and par. 900 final score generator). As for claim 2, Thomson teaches. The method of claim 1 wherein the cognitive system is text-based, and the data augmentation methods include at least dictionary-based text replacement, Word2Vec text generation, sentence paraphrasing, and back-translation (par. 267 use of dictionary as component for model trainer; par. 1007 using Word2Vec, par. 166 sentence summary, par. 1020 measure of language translation)  As for claim 3, Thomson teaches. The method of claim 1 wherein said selecting automatically selects one of the data augmentation methods having a highest validation score (par. 337 and 338 item 2 utilization of highest validation score obtain 
As for claim 7, Thomson teaches. The method of claim 1 wherein the cognitive system is a deep question/answer system, and further comprising: receiving a user query at the 



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DOCUMENT-IDENTIFIER:    US 20190324780 A1 
 
TITLE:                  Contextual Auto-Completion for Assistant Systems


	ABSTRACT: 
 
In one embodiment, a method includes receiving a user input including a partial 
request from a client system of a first user, analyzing the user input to 
generate one or more candidate hypotheses based on a personalized language 
model where each of the candidate hypotheses includes one or more of an 
intent-suggestion or a slot-suggestion, sending instructions for presenting one 

candidate hypotheses, respectively, to the client system, where each suggested 
auto-completion comprises the partial request and the corresponding candidate 
hypothesis, receiving an indication of a selection by the first user of a first 
suggested auto-completion of the suggested auto-completions from the client 
system, and executing one or more tasks based on the first suggested 
auto-completion selected by the first user via one or more agents.

DOCUMENT-IDENTIFIER:    US 20190130305 A1 
 
TITLE:                  METHODS, SYSTEMS, AND COMPUTER PROGRAM PRODUCT FOR 
                        IMPLEMENTING AN INTELLIGENT SYSTEM WITH DYNAMIC 
                        CONFIGURABILITY

ABSTRACT: 
 
Disclosed are techniques for implementing an intelligent system with dynamic 
configurability.  These techniques identifying a plurality of flow nodes for a 
software application and determine a dynamic flow for executions of the 
intelligent system with the plurality of flow nodes, one or more dynamic 
conditions, and one or more dynamic actions, without hard coded 
inter-dependency between two or more flow nodes of the plurality of flow nodes.  
The intelligent system is transformed into a dynamically configured intelligent 
system at least by performing a modification pertaining to one or more flow 
nodes in the dynamic flow, without affecting remaining flow nodes in the 
dynamic flow.


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 10, 2022